DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-10, drawn to a first method.
Group 2, claims 11-19, drawn to a second method
Group 3, claims 20 and 22, drawn to a first product.
Group 4, claims 21 and 23-24, drawn to a second product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, 2, 3 and 4 lack unity of invention because even though the inventions of these groups require the technical feature of providing a thin glass substrate with host ions at a surface thereof, a treatment-advantaged surface region and a treatment-disadvantaged surface region opposing each other, where an ion-exchange treatment is performed, followed by a second ‘reverse’ ion exchange where the ionic radius of the second ions is smaller than the ionic radius of the first ion exchange treatment, to yield a glass sheet with reduced curvature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mauro US 2015/0239777. Mauro describes an alkali aluminosilicate glass (para 17) formed by a fusion down-draw method (para 42-45) thus inherently providing for the ‘treatment advantaged’ and ‘treatment disadvantaged’ surfaces as discussed in Applicant’s as-filed specification at paragraph 7. Mauro further teaches a first ion exchange step utilizing potassium ions (para 20-21) followed by a second ion exchange step utilizing silver ions (para 20, 22-23). Mauro further notes that the ionic radius of silver is much smaller than that of potassium at 129 pm vs 152 pm (1.29Å vs 1.52Å) (paragraph 3) thereby providing the claimed “reverse” ion exchange of a smaller ion for the second exchange. Finally, as this is the same material and processes as claimed, it would be expected to intrinsically possess the claimed reduction in curvature of the final glass substrate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                            6/9/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781